DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 8/26/2022, in reply to the Office Action mailed 4/29/2022, is acknowledged and has been entered.  Claims 1, 33, 37, 41, 42, 44 have been amended.  Claims 67-70 are newly added.  Claims 1, 2, 6, 14, 21, 22, 31-34, 36, 37, 41-48 and 67-70 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  The Examiner’s response to Applicant’s arguments is incorporated below.  New grounds or rejection are set forth, necessitated by claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 14, 21, 22, 31-34, 36 and 37 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno et al. (J. Mag. Res., 2015, 257, p. 15-23) in view of Wagner (US 2018/0230182).
Moreno teaches polarization of the solvent OH protons by SABRE using standard iridium-based catalysts under slightly acidic conditions. Solvent polarization was observed in the presence of a variety of structurally similar N-donor substrates while no solvent enhancement was observed in the absence of substrate or para-hydrogen (p-H2). Solvent polarization was sensitive to the polarizing field and catalyst: substrate ratio in a manner similar to that of substrate protons. SABRE experiments with pyridine-d5 suggest a mechanism where hyperpolarization is transferred from the free substrate to the solvent by chemical exchange while measured hyperpolarization decay times suggest a complimentary mechanism which occurs by direct coordination of the solvent to the catalytic complex. We found the solvent hyperpolarization to decay nearly 3 times more slowly than its characteristic spin–lattice relaxation time suggesting that the hyperpolarized state of the solvent may be sufficiently long lived (20 s) to hyperpolarize biomolecules having exchangeable protons. This route may offer future opportunities for SABRE to impact metabolic imaging (abstract).  
Samples for 1H NMR SABRE experiments were prepared by dissolving Ir-IMes or Ir-SIMes in 3 mL of methanol-d4 to 4 or 5 mM. Particularly in the case of the SIMes catalyst, dissolution required gentle warming and stirring. Once the catalyst was dissolved the substrate was added. Samples were prepared fresh daily. In some samples, 15 lL of 1 M aqueous HCl was added to the 3 mL sample to yield a solution 5 mM in HCl and 0.27 M in H2O (acidic conditions). For samples in which the concentration of HCl was varied, the initial stock HCl solution was diluted so the H2O concentration remained constant.
p-H2 used for SABRE NMR experiments was generated by passing hydrogen over a metal catalyst at low temperature (36 K). This procedure yielded 92.5% p-H2. SABRE experiments were carried out in a mixing chamber holding 3 mL of solution containing the substrate and catalyst.  The mixing chamber was located directly below the 14.1 T NMR magnet such that there was a fringe field of 15 mT from the spectrometer magnet. The mixing chamber was surrounded by a solenoid which was computer controlled to yield fields from -14 mT to 14 mT. When added to the fringe field of the spectrometer magnet the net field could be varied from 1 mT to 29 mT. For conventional SABRE experiments substrates were polarized by bubbling p-H2 enriched gas through the mixing chamber for 8 s at slightly more than 1 atm. Following the polarization period, the sample was pneumatically driven to the coil of an NMR flow probe (page 16-17).
In general these experiments suggest that SABRE polarization of the solvent OH and the substrate protons reach a maximum at about the same substrate:catalyst ratio (page 19).

    PNG
    media_image1.png
    215
    922
    media_image1.png
    Greyscale


A plausible alternative mechanism is by direct coordination of the solvent to the catalytic complex allowing for the same high field NOE effect as was described for the pyridine protons (page 21).
In summary, our experiments with pyridine-d5 suggest that the solvent is hyperpolarized by a SABRE mechanism involving the exchange of the solvent OH proton with the labile proton on the pyridine nitrogen (Scheme 2) while our decay studies suggest a complimentary mechanism involving formation of a catalytic complex involving the direct coordination of the solvent.  We suggest that both mechanisms contribute to the solvent enhancement, explaining the residual hyperpolarization of the solvent OH when pyridine-d5 acts as a substrate in place of pyridine.  Furthermore, we have discovered that under the SABRE conditions used in these experiments the hyperpolarization of the solvent is long lived whose decay time is roughly 3 times longer than its T1 (20 s compared to 7 s). This should allow for hyperpolarization of biomolecules having exchangeable protons.  
Our studies suggest the hyperpolarization of the solvent may be sufficiently long lived to polarize biomolecules having exchangeable protons using recently developed high field SABRE polarization methods. Transfer of hyperpolarization by chemical exchange has already been demonstrated in the case of water hyperpolarized by DNP to 15N-labeled biomolecules and this route may offer future opportunities for SABRE to impact metabolic imaging (page 22).
	Accordingly, Moreno meets the limitations of the instant claims such a fluid is prepared containing transfer catalyst, parahydrogen and a polarizable molecule containing at least on OH moiety, applying a magnetic field or rf excitation such that hyperpolarization is transferred from parahydrogen to the polarizable molecule when bound to the magnetization transfer catalyst.  Moreno does not specifically exemplify introducing a target molecule wherein said target molecule contains at least one OH, NH or SH exchangeable proton, enabling hyperpolarization transfer via proton exchange with the polarizable molecule.  One of ordinary skill in the art at the time of the invention would have been motivated to provide a biomolecule having an exchangeable proton in the solution with a reasonable expectation of success because Moreno specifically recites that hyperpolarization of the solvent may be sufficiently long lived to polarize biomolecules having exchangeable protons using recently developed high field SABRE polarization methods.  Wagner teaches hyperpolarizaed peptides (i.e. comprising exchangeable NH, OH, thiol (cysteine)) as desirable biomolecular targets to be hyperpolarized (see paragraph 0012 and 0210).
Response to arguments
Applicant argues that in the disclosure of Moreno the work is completed in acid solution, which will protonate the base pyridine as indicated. Applicant asserts that this protonation will prevent the agent from binding to the catalyst.  Applicant asserts that the IMes catalyst is unstable in acid solution, and that given the pK of HCl, about -8, complete protonation of the IMes catalyst would be expected. Applicant argues that it is unclear whether the explanation provided by Moreno is correct and asserts that it is more likely that solvent binding is taking place. In addition, the excess of unpolarised OH protons, relative to polarised OH protons, would make further transfer essentially impossible (the effect is very very weak). Applicant contends the subsequent sensitisation process would also be bi-molecular, therefore, in the methods described by Moreno, are unlikely to work since the interaction lifetimes would be too short as well as being of incredible low proportion when considering the probability of interacting with a polarized proton. 
	Applicant’s arguments have been fully considered but are not found to be persuasive.  Regarding the assertions wherein it is unclear whether the explanation provided by Moreno is correct and the methods described by Moreno are unlikely to work since the interaction lifetimes would be too short as well as being of incredible low proportion when considering the probability of interacting with a polarized proton, see MPEP 2145.  Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.
	In addition, in MPEP 2145, Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  Since Moreno teaches that hyperpolarization of the solvent may be sufficiently long lived to polarize biomolecules having exchangeable protons using recently developed high field SABRE polarization methods, it is respectfully submitted that at least a reasonable expectation of success is set forth in achieving the claimed method.
	Applicant further argues that Wagner describes a hydrogenative approach to polarising amino acid derivatives where the amino acids contain a variety of functional groups. Wagner does not describe proton exchange with OH, -NH or -SH. Wagner describes reacting a dehydroalanine residue with parahydrogen to give a hyperpolarised alanine residue.  Wagner then sensitises a °C signal through inept transfer. The route, as set out by Wagner, cannot sensitize any OH protons. It is not clear that this approach will sensitize such resonances anyway. Furthermore, the amide function, NHCO, is also very slow in exchanging.
	Applicant’s arguments have been fully considered but are not found to be persuasive.  Wagner is relied upon to address that hyperpolarizaed peptides (i.e. comprising exchangeable NH, OH, thiol (cysteine)) as desirable biomolecular targets to be hyperpolarized, as by the methods of Moreno, which teaches biomolecules having exchangeable protons to be a desirable target for polarization.

Claims 1, 2, 6, 14, 33, 34, 36, 37, 41-48 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno et al. (J. Mag. Res., 2015, 257, p. 15-23) in view of Warren (US 2016/0169998).
Moreno teaches polarization of the solvent OH protons by SABRE using standard iridium-based catalysts under slightly acidic conditions. Solvent polarization was observed in the presence of a variety of structurally similar N-donor substrates while no solvent enhancement was observed in the absence of substrate or para-hydrogen (p-H2). Solvent polarization was sensitive to the polarizing field and catalyst: substrate ratio in a manner similar to that of substrate protons. SABRE experiments with pyridine-d5 suggest a mechanism where hyperpolarization is transferred from the free substrate to the solvent by chemical exchange while measured hyperpolarization decay times suggest a complimentary mechanism which occurs by direct coordination of the solvent to the catalytic complex. We found the solvent hyperpolarization to decay nearly 3 times more slowly than its characteristic spin–lattice relaxation time suggesting that the hyperpolarized state of the solvent may be sufficiently long lived (20 s) to hyperpolarize biomolecules having exchangeable protons. This route may offer future opportunities for SABRE to impact metabolic imaging (abstract).  
Samples for 1H NMR SABRE experiments were prepared by dissolving Ir-IMes or Ir-SIMes in 3 mL of methanol-d4 to 4 or 5 mM. Particularly in the case of the SIMes catalyst, dissolution required gentle warming and stirring. Once the catalyst was dissolved the substrate was added. Samples were prepared fresh daily. In some samples, 15 lL of 1 M aqueous HCl was added to the 3 mL sample to yield a solution 5 mM in HCl and 0.27 M in H2O (acidic conditions). For samples in which the concentration of HCl was varied, the initial stock HCl solution was diluted so the H2O concentration remained constant.
p-H2 used for SABRE NMR experiments was generated by passing hydrogen over a metal catalyst at low temperature (36 K). This procedure yielded 92.5% p-H2. SABRE experiments were carried out in a mixing chamber holding 3 mL of solution containing the substrate and catalyst.  The mixing chamber was located directly below the 14.1 T NMR magnet such that there was a fringe field of 15 mT from the spectrometer magnet. The mixing chamber was surrounded by a solenoid which was computer controlled to yield fields from -14 mT to 14 mT. When added to the fringe field of the spectrometer magnet the net field could be varied from 1 mT to 29 mT. For conventional SABRE experiments substrates were polarized by bubbling p-H2 enriched gas through the mixing chamber for 8 s at slightly more than 1 atm. Following the polarization period, the sample was pneumatically driven to the coil of an NMR flow probe (page 16-17).
In general these experiments suggest that SABRE polarization of the solvent OH and the substrate protons reach a maximum at about the same substrate:catalyst ratio (page 19).

    PNG
    media_image1.png
    215
    922
    media_image1.png
    Greyscale


A plausible alternative mechanism is by direct coordination of the solvent to the catalytic complex allowing for the same high field NOE effect as was described for the pyridine protons (page 21).
In summary, our experiments with pyridine-d5 suggest that the solvent is hyperpolarized by a SABRE mechanism involving the exchange of the solvent OH proton with the labile proton on the pyridine nitrogen (Scheme 2) while our decay studies suggest a complimentary mechanism involving formation of a catalytic complex involving the direct coordination of the solvent.  We suggest that both mechanisms contribute to the solvent enhancement, explaining the residual hyperpolarization of the solvent OH when pyridine-d5 acts as a substrate in place of pyridine.  Furthermore, we have discovered that under the SABRE conditions used in these experiments the hyperpolarization of the solvent is long lived whose decay time is roughly 3 times longer than its T1 (20 s compared to 7 s). This should allow for hyperpolarization of biomolecules having exchangeable protons.  
Our studies suggest the hyperpolarization of the solvent may be sufficiently long lived to polarize biomolecules having exchangeable protons using recently developed high field SABRE polarization methods. Transfer of hyperpolarization by chemical exchange has already been demonstrated in the case of water hyperpolarized by DNP to 15N-labeled biomolecules and this route may offer future opportunities for SABRE to impact metabolic imaging (page 22).
	Accordingly, Moreno meets the limitations of the instant claims such a fluid is prepared containing transfer catalyst, parahydrogen and a polarizable molecule containing at least on OH moiety, applying a magnetic field or rf excitation such that hyperpolarization is transferred from parahydrogen to the polarizable molecule when bound to the magnetization transfer catalyst.  Moreno does not specifically exemplify introducing a target molecule wherein said target molecule contains at least one OH, NH or SH exchangeable proton, enabling hyperpolarization transfer via proton exchange with the polarizable molecule.  One of ordinary skill in the art at the time of the invention would have been motivated to provide a biomolecule having an exchangeable proton in the solution with a reasonable expectation of success because Moreno specifically recites that hyperpolarization of the solvent may be sufficiently long lived to polarize biomolecules having exchangeable protons using recently developed high field SABRE polarization methods.  
	With regard to the limitation of claim 41+ wherein a biphasic element is introduced into the solvent in order to separate the hyperpolarized target molecule from the transfer catalyst, it would have been further obvious to provide a heterogenous catalyst in view of Warren.  Warren teaches heterogeneous SABRE catalysts, continuous SABRE hyperpolarization and aqueous SABRE catalysis are highly synergistic with SABRE-SHEATH for production of HP contrast agents on demand with suitable in vivo administration. One would have been motivated to provide a heterogeneous SABRE catalysts because Warren teaches that doing so provides an additional benefit of potential catalyst recycling to further minimize the costs associated with catalyst preparation and waste disposal.  With regard to claims 42-48, Moreno teaches methanol, water as solvent, as well as acidic conditions.
Response to arguments
Applicant argues that the disclosure of Warren describes the polarisation of 15N.  Applicant asserts that is not the case with the present invention, wherein single spin polarisation is created on one of the NH protons in the substrate, such as NH3 or NH2Bz, which then dissociates from the metal. For example, in the present invention, by averaging, polarisation is created on the three NH spins in NH3 or the two spins in NH2Bz.  Using a 50 uT field, the present invention aims to create a singlet state between two NH spins in the NH3 or NH2Bz, not to send the magnetisation to 15N. That singlet state or single spin polarisation can then be used under exchange to polarize an OH proton.  Furthermore, Warren describes polarisation of 15N with the spins located in two different molecules; and on dissociation such a state is lost.  	Applicant’s arguments have been fully considered but are not found to be persuasive.  It is respectfully submitted that Warren is not relied upon for transfer of polarization to 15N, rather the use of a heterogenous transfer catalyst including benefits such as catalyst recycling to further minimize the costs associated with catalyst preparation and waste disposal.  Moreno addresses hyperpolarization of solvent to polarize biomolecules having exchangeable protons using high field SABRE polarization methods.
	
Claims 1, 2, 6, 14, 33, 34, 36, 37, 41-48 and 67-70 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno et al. (J. Mag. Res., 2015, 257, p. 15-23) in view of Warren (US 2016/0169998) and Rutjes et al. (WO 16/038013)
The rejection over Moreno in view of Warren is applied as above.  
With regard to claims 68-70, an immiscible solvent mixture comprising DMSO and/or chloroform is not specifically taught. 
Rutjes teaches a method for the detection with Signal Amplification By Reversible Exchange (SABRE) magnetic resonance of an analyte (at an unknown concentration) in a complex sample (especially (also) comprising a solvent), the method comprising: (a) providing a series of mixtures Ml , M2, Mn, wherein each mixture comprises a predefined part of the complex sample comprising the analyte, a SABRE catalyst at a concentration Cm, and a co-substrate at a concentration Cco-sub, wherein Cm < Cco-sub; and wherein two or more of the mixtures are provided with a known concentration of added analyte for standard addition determination of the unknown concentration of said analyte; and (b) applying para H2 to the (respective) mixtures and measuring (respectively) with nuclear magnetic resonance (herein also indicated as "magnetic resonance") the magnetic resonance response of the mixtures; and determining (such as calculating) from the magnetic resonance response of the series of mixtures the unknown concentration of the analyte.
The solvent used is especially a solvent suitable for SABRE measurements, such as a solvent comprising one or more of methanol, ethanol, chloroform, dimethyl sulfoxide (DMSO), and one or more of these solvents in deuterated variants. Further, the solvent may comprise a mixture of two or more solvents. Further the solvent may further comprise water, like e.g. methanol with water or ethanol with water. When water is applied, especially a deuterated variant is applied.
It would have been further obvious to provide a solvent mixture comprising solvents selected from DMSO and chloroform when the teachings of Moreno and Warren are taken in view of Rutjes.  Each of Moreno, Warren and Rutjes are directed to hyperpolarization of a substrate, including SABRE methods.  One would have been motivated to do so, with a reasonable expectation of success, because Rutjes teaches that one or more solvents including DMSO and chloroform among others are suitable for SABRE measurements. One would have desired to select from among the suitable solvents for providing a solvent mixture with adequate solubility based upon selection of the desired substrate.

Conclusion
	No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618